Citation Nr: 1125632	
Decision Date: 07/07/11    Archive Date: 07/15/11

DOCKET NO.  10-47 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

M. Carsten, Counsel




INTRODUCTION

The Veteran served on active duty from July 1998 to May 2005.  He died in July 2009.  The appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which denied entitlement to service connection for the cause of the Veteran's death.  The appeal was certified by the RO in Buffalo, New York.  

The Board notes that the June 2010 decision also denied entitlement to Dependency and Indemnity Compensation under 38 U.S.C.A. § 1318.  In September 2010, the representative filed a notice of disagreement with the June 2010 rating decision which denied Dependency and Indemnity Compensation benefits.  The October 2010 statement of the case addressed only service connection for the cause of death and did not address entitlement pursuant to 38 U.S.C.A. § 1318.  Under such circumstances, the Board would typically remand the issue so that a statement of the case could be furnished.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  In light of the favorable decision below, however, the issue of entitlement to Dependency and Indemnity Compensation under 38 U.S.C.A. § 1318 is moot.  See Timberlake v. Gober, 14 Vet. App. 122 (2000). 


FINDINGS OF FACT

1.  The Veteran died in July 2009; the death certificate lists the immediate cause of death as multiple injuries due to blunt trauma due to a single motorcycle accident.   Preliminary toxicology results showed a .12% blood alcohol content.  

2.  Resolving reasonable doubt in the Veteran's favor, his alcohol use was secondary to service-connected PTSD and traumatic brain injury.  


CONCLUSION OF LAW

The Veteran's PTSD and traumatic brain injury contributed substantially or materially to the cause of his death.  38 U.S.C.A. §§ 1110, 1310, 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.312 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA have been met.  Given the decision below, a detailed explanation of how VA complied with the Act is unnecessary.  

Analysis

Dependency and indemnity compensation is payable to a surviving spouse of a qualifying veteran who died from a service-connected disability.  38 U.S.C.A. § 1310.  The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  The issue involved will be determined by exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the veteran, including, particularly, autopsy reports.  38 C.F.R. § 3.312(a).

A service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).

A contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).

The Certificate of Death indicates that the Veteran died in July 2009.  The immediate cause of death was multiple injuries due to blunt trauma due to a single motorcycle accident.  An autopsy was not performed.  

At the time of his death, the Veteran was service-connected for PTSD (70 percent); fibromyalgia (40 percent); lumbar degenerative disc disease (20 percent); tinnitus (10 percent); cholinergic urticaria (10 percent); gastroesophageal reflux disorder (10 percent); residuals, traumatic brain injury, headaches with photophobia and dry eyes (10 percent); residuals, orbital fracture (0 percent); bilateral hearing loss (0 percent); and erectile dysfunction associated with PTSD (0 percent).  The Veteran's combined evaluation was 90 percent from May 10, 2005; and he was also awarded individual unemployability from that date.  

In a September 2009 statement, the appellant contends that the Veteran battled with depression and had suicidal thoughts.  She believed that he had a secret death wish and that is why he chose to wear an inadequate helmet and drive his motorcycle at high rates of speed.  She argued that the Veteran's PTSD and traumatic brain injury symptomatology contributed to reckless behaviors that resulted in his death.  In the November 2010 VA Form 9, she argued that PTSD contributed to alcohol consumption and ultimately to the fatal crash.  In support of her contentions, the appellant submitted various articles regarding PTSD and self-destructive behavior, such as fast driving and driving under the influence.  She also submitted an article addressing cognitive impairments associated with traumatic brain injury.  An article from the web page, www.VAWatchdog.org  indicates that in the first years after returning from deployment, veterans from Operations Enduring and Iraqi Freedom were "75 percent more likely to die in motor vehicle accidents than civilians.  The rate for motorcycle deaths is an astounding 148 percent higher."  

The official accident report concludes that while traveling east, the Veteran lost control of his motorcycle and traveled into the westbound lane.  He apparently lost control, flipped and was ejected.  He died as a result of his injuries.  The roadway was straight and level in both directions.  It was a cloudy night at the time of the collision but the roadway surface was dry.  A helmet was found at the scene but appeared to be a novelty type helmet.  Preliminary toxicology results showed a .12% blood alcohol content.  

On review, it appears that the Veteran was drinking and was involved in a fatal motorcycle accident.  There is no indication that this was a suicide and indeed, the death certificate lists the manner of death as "accident."  

In assessing the merits of the claim, the Board observes that compensation shall not be paid if a disability is the result of the Veteran's own willful misconduct or abuse of alcohol or drugs.  38 U.S.C.A. §§ 105, 1110; 38 C.F.R. § 3.301.  VA's General Counsel has confirmed that direct service connection for a disability that is a result of a claimant's own abuse of alcohol or drugs is precluded for purposes of all VA benefits for claims filed after October 31, 1990.  See VAOPGCPREC 7-99; 64 Fed. Reg. 52375 (1999); Allen v. Principi, 237 F.3d 1368, 1377 (Fed. Cir. 2001).  The exception, as explained in Allen, is when a disability like alcohol or drug abuse is secondary to an already service-connected disability (in that case, PTSD).  

In Daniels v. Brown, 9 Vet. App. 348, 350 (1996), the United States Court of Appeals for Veterans Claims (Court) held that the surviving spouse of a veteran cannot receive Dependency and Indemnity Compensation benefits under 38 U.S.C.A. § 1310 if the cause of death of the Veteran is the result of the Veteran's own willful misconduct.

Thus, the Board must determine whether the Veteran's alcohol use was related to service-connected disability or whether it was willful misconduct.  

Evidence of record shows that the Veteran began suffering from PTSD following multiple combat tours in Afghanistan.  The Veteran received various awards including the Combat Infantryman Badge, Expert Infantryman Badge, and the Purple Heart.  The Veteran received PTSD treatment while on active duty.  Review of medical records indicates he began having problems with substance abuse following discharge.  Impairments related to traumatic brain injury were also noted.  VA substance abuse service assessment note dated in August 2008 indicates that the Veteran was becoming more and more concerned about his continued use of both alcohol and cannabis.  VA examination in September 2008 noted that the Veteran was diagnosed with chronic and severe PTSD, and related cannabis abuse,  He had begun outpatient substance abuse treatment.  The Veteran's VA problem list included cannabis dependence and alcohol abuse.  Entries from the Veteran's personal journal suggest that he was having significant problems and struggling with PTSD related issues.  

In May 2010, the RO requested a VA medical opinion regarding whether the Veteran's PTSD contributed materially or substantially to his death.  The examiner reviewed the Veteran's records and relevant literature and noted that alcohol use disorders and other substance use disorders were extremely common among patients with PTSD.  The examiner opined that the Veteran's PTSD was at least as likely as not to have contributed to his death.  The following rationale was provided:

There is a high degree of association between PTSD and alcohol abuse.  The Veteran had been diagnosed with both conditions.  At the time of his fatal crash his blood alcohol level was elevated.  This contributed to his crash and subsequent death therefore his PTSD and subsequent alcohol abuse led in part to the immediate events leading up to his death.  

The Board acknowledges that there is some inconsistent information in the treatment records regarding the Veteran's level of alcohol use.  The undersigned acknowledges that it will never be known to a certainty whether the Veteran's alcohol consumption on the night of his tragic death was related to service-connected disability.  Still, under the facts of this case and after resolving reasonable doubt in the appellant's favor, the Board finds that it was.  See 38 C.F.R. § 3.102.  Thus, the Veteran's service-connected PTSD and traumatic brain injury are judged to have contributed substantially and materially to his death.  Hence, entitlement to service connection for the cause of death is established.  


ORDER

Entitlement to service connection for the cause of the Veteran's death is granted.  



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


